Name: COUNCIL REGULATION (EC) No 746/95 of 31 March 1995 amending Regulation (EC) No 3362/94 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1995 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries;  European construction
 Date Published: nan

 1 . 4. 95 EN Official Journal of the European Communities No L 74/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 746/95 of 31 March 1995 amending Regulation (EC) No 3362/94 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1995 and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (!), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas the Community and Norway agreed to fix their mutual fishing rights for the period until 31 March 1995 and to hold consultations on their mutual fishing rights for the whole of the year as early as possible in 1995 ; Whereas these consultations have been successfully concluded ; whereas it is therefore possible to fix the TACs, the Community shares and the quotas for joint stocks and where necessary, for other stocks, for the whole year of 1995 ; Whereas, in the framework of the decisions taken at the Council meeting of 22 December 1994, certain Member States committed themselves to exchange part of their fishing possibilities ; whereas these exchanges should be facilitated with a view to better utilizing fishing possi ­ bilities ; Whereas, in order to ensure a better utilization of fishing possibilities for anchovy, transfers of a part of a quota from the zone of allocation to an adjacent zone should be allowed ; Whereas Council Regulation (EC) No 3362/94 (2) lays down, for certain fish stocks, and groups of fish stocks, the total allowable catches for 1995 and certain conditions under which they may be fished ; Whereas the stock of prawns (Penaeus spp.) of French Guiana has to be included in Regulation (EC) No 3362/94 ; whereas it may be subject to a precautionary TAC which, according to the Scientific, Technical and Economic Committee for Fisheries, can be the same as for 1994 ; Whereas Regulation (EC) No 3362/94 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3362/94 is hereby amended as follows : 1 . Annex I to this Regulation shall replace the corres ­ ponding elements of the Annex ; 2. Annex II to this Regulation shall be inserted in the Annex. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1995. For the Council The President F. BAYROU (') OJ No L 389, 31 . 12. 1992, p. 1 . 0 OJ No L 363, 31 . 12. 1994, p. 1 . No L 74/2 EN 1 . 4. 95Official Journal of the European Communities ANNEX I Species : Herring (Clupea harengus) Zone III a BelgiÃ «/Belgique Danmark 58 600 (') Deutschland 940 (2) Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 61 290 (') United Kingdom EC 120 830 TAC 140 000 f) (*) Precautionary TAC. (') No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. (2) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. Species : Herring (Clupea harengus) Zones II a (') and IV a and b BelgiÃ «/Belgique Danmark 73 020 Deutschland 45 920 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 14 370 Ireland Italia Luxembourg Nederland 62 270 Ã sterreich Portugal Suomi/Finland Sverige 4 480 (2) United Kingdom 62 340 EC 262 400 (3) (4) TAC 390 000 (') Community waters . (2) May only be fished in IV a and Ã V b (3) Of which no more than 50 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. (4) Member States must inform the Commission of their landings of herring, distinguishing between ICES Divisions II a, IV a and IV b. Species : Herring (Clupea harengus) Zones IV c (') and VII d BelgiÃ «/Belgique 9 020 Danmark 790 Deutschland 790 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 19 880 Ireland Italia Luxembourg Nederland 1 5 550 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 3 970 EC 50 000 TAC 50 000 0 (*) Precautionary TAC. (') Except Blackwater stock : reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a line running due south from Landguard Point (51 °56' N, 1 °19,Ã  E) to latitude 51 °33' N and thence due west to a point on the coast of the United Kingdom. 1 . 4 . 95 EN Official Journal of the European Communities No L 74/3 Zones V b ('), VI a, N (2) and VI bSpecies : Herring (Clupea harengus) (') Community waters . (2) Reference is to herring stock in ICES Division VI a, north of 56 ° 00 ' N and in that part of Via which is situated east of 7 ° 00 ' W and north of 55 ° 00' N, excluding the Clyde. (*) Precautionary TAC. BelgiÃ «/Belgique Danmark Deutschland 6 720 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 1 270 Ireland 9 080 Italia Luxembourg Nederland 6 720 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 46 350 EC 70 140 TAC 77 000 Q Species : Anchovy (Engraulis encrasicolus) Zones IX and X, CECAF 34.1.1 ') 5 740 (2) (*) Precautionary TAC. (') Community waters . (2) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or international waters of the zone concerned. (3) Notwithstanding note (2), up to 5 008 tonnes may be fished in waters of ICES sub-area VIII under the sovereignty or within the jurisdiction of France Belgie/Belgique Danmark Deutschland EXM5a Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 6 260 2) (3) 12 000 12 000H Zone III a SkagerrakSpecies : Cod (Gadus morhua) (*) Precautionary TAC. (') No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. BelgiÃ «/Belgique 50 (') Danmark 16 000 o Deutschland 400 0 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland loo o Ã sterreich Portugal Suomi/Finland Sverige 2 800 0 United Kingdom EC 19 350 TAC 20 000 (*) No L 74/4 I EN I Official Journal of the European Communities 1 . 4. 95 Zones II a (') and IVSpecies : Cod (Gadus morhua) (') Community waters. (2) Of which no more than 50 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. BelgiÃ «/Belgique 3 870 Danmark 22 210 Deutschland 14 080 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 4 780 Ireland Italia Luxembourg Nederland 12 550 Ã sterreich Portugal Suomi/Finland Sverige 150 United Kingdom 50 960 EC 108 600 TAC 120 000 Zones III a and III b, c and d (')Species : Haddock (Melanogrammus aeglefinus) (') Community waters . (2) No fishing of this quota may take place, in the Skagerrak, within 1 2 miles of the baselines of the Kingdom of Norway. (3) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. (4) Excluding an estimated 3 000 tonnes of industrial by-catch . Q Precautionary TAC. BelgiÃ «/Belgique 30 « Danmark 5 540 (3) Deutschland 350 (2) Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 10 C) Ã sterreich Portugal Suomi/Finland Sverige 650 (3) United Kingdom EC 6 580 (4) TAC 10 000 Q Zones II a (') and IVSpecies : Haddock (Melanogrammus aeglefinus) (') Community waters . (2) Excluding an estimate of 6 000 tonnes of industrial by-catch . (3) Of which no more than 53 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. BelgiÃ «/Belgique 930 Danmark 6 370 Deutschland 4 050 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 7 070 Ireland Italia Luxembourg Nederland 700 Ã sterreich Portugal Suomi/Finland Sverige 450 United Kingdom 67 830 EC 87 400 (2) (3) TAC 120 000 1 . 4. 95 EN Official Journal of the European Communities No L 74/5 Species : Whiting (Merlangius merlangus) 2Ã ¯Ã ¸Ã ©6 III a BelgiÃ «/Belgique Danmark 3 985 (2) Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 10 (3) Ã sterreich Portugal Suomi/Finland Sverige 430 (2) United Kingdom EC 4 425 (') TAC 15 200 0 (') Excluding an estimated 10 500 tonnes of industrial by-catch. (2) No fishing of this quota may take place, in the Skagerrak within 4 miles of the baselines of the Kingdom of Norway. (3) No fishing of this quota may take place, in the Skagerrak, within 1 2 miles of the baselines of the Kingdom of Norway. (*) Precautionary TAC. Species : Whiting (Merlangius merlangus) Zones II a (') and IV BelgiÃ «/Belgique 1 740 Danmark 7 540 Deutschland 1 960 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 11 330 Ireland Italia Luxembourg Nederland 4 360 Ã sterreich Portugal Suomi/Finland Sverige 1 0 United Kingdom 30 060 EC 57 000 (2) (3) TAC 81 000 (') Community waters. (2) Excluding an estimated 1 5 900 tonnes of industrial by-catch. (3) Of which no more than 25 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. Species : Hake (Merluccius merluccius) Zones VIII c, IX and X, CECAF 34.1.1 (') BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 6 400 (2) France 610 (3) Ireland Italia Luxembourg Nederland Ã sterreich Portugal 2 990 (4) Suomi/Finland Sverige United Kingdom EC 10 000 TAC 10 000 (') Community waters. (2) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned, except for 850 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Portugal. (3) Of which no more than 430 tonnes may be fished in waters under the sovereignty or within the jurisdiction of Portugal . (4) May be fished only in the waters under the sovereignty or within the jurisdiction of the Member State concerned, or in international waters of the zone concerned, except for 850 tonnes which may be fished in the waters under the sovereignty or within the jurisdiction of Spain . No L 74/6 [ EN 1 Official Journal of the European Communities 1 . 4. 95 Zones V b ('), VI and VIISpecies : Blue whiting (Micromesistius poutassou) Belgie/Belgique Danmark Deutschland EXM5a Espana France Ireland Italia Luxembourg Nederland 20 000 (2) ') Community waters . 2) Of which 5 000 tonnes may be fished either in ICES division V b (EC zone), VI, VII or VIII a, b and d. 3) Available to all Member States, except Spain, Portugal, Sweden and Finland. 4) Excluding quantities allocated to Portugal pursuant to Council Regulation (EC) No 3293/94 (OJ No L 341 , 30 . 12. 1994, p. 5). *) Precautionary TAC. Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 73 000 0 (4) 93 000 (4) 340 000 (4) o Zone III aSpecies : Northern prawn (Pandalus borealis) (') No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway3 890 1 Belgie/Belgique Danmark Deutschland EXX&amp;da Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 2 090 (') 5 980 11 200 Zone III a SkagerrakSpecies : Plaice (Pleuronectes platessa) (*) Precautionary TAC. (') No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. BelgiÃ «/Belgique 70 (') Danmark 8 716 (2) Deutschland 40 (') Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland 1 680 (') Ã sterreich Portugal Suomi/Finland Sverige 470 (2) United Kingdom EC 10 976 TAC 1 1 200 Q 1 . 4. 95 EN Official Journal of the European Communities No L 74/7 Zones II a (') and IVSpecies : Plaice (Pleuronectes platessa) 6 580 21 390 6 170 (') Community waters . (2) Of which no more than 40 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. 1 230 Belgie/Belgique Danmark Deutschland EAA,&amp;8a Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 41 140 30 440 106 950 (2) 115 000 Species : Saithe (Pollachius virens) Zones II a ('), III a, III b, c and d (') and IV (') Community waters . (2) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. (3) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. (4) Of which no more than 45 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. BelgiÃ «/Belgique 40 0 Danmark 4 440 0 Deutschland 1 1 200 o Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 26 370 0 Ireland Italia Luxembourg Nederland 110O Ã sterreich Portugal Suomi/Finland Sverige 610 0 United Kingdom 8 590 0 EC 51 360 0 TAC 107 000 Zones II a ('), III a, III b, c and d (') and IVSpecies : Mackerel (Scomber scombrus) 590 (2) 15 4450no 610 (2) 1 850 (2) 0 Belgie/Belgique Danmark Deutschland EAA&amp;Sa Espana France Ireland Italia Luxembourg Nederland Osterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 1 860 (2) 0 (') Community waters . (2) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. (3) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. (4) Of which 2 320 tonnes may be fished from 1 October to 31 December 1995 in EC waters between latitudes 59 ° N and 62 ° N and longitudes 4 ° W and 6 ° W. 0 Of which no more than 3 800 tonnes may be fished in ICES divisions III a and IV b and c. (6) Of which no more than 300 tonnes may be fished in ICES divisions III a and IV b and c. 0 No part of this quota may be fished in divison IV c. (8) Including 1 865 tonnes accruing from conditions defined in footnote (4) the Annex to the Agreed Records of Conclusions of Fisheries Consultations between the European Community, Sweden and Norway, Brussels, 1 December 1994. (9) Of which no more than 2 1 65 tonnes may be fished in ICES divisions III a and IV b and c. 5 230OOO 1 720 0 27 305 0 78 185 0 No L 74/8 [ EN Official Journal of the European Communities 1 . 4 . 95 Species : Mackerel (Scomber scombrus) Zones II a ('), Vb (2), VI, VII, VIII a, b, d ande, XII and XIV BelgiÃ «/Belgique Danmark Deutschland 23 710 (3) (4) Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 20 (*) France 15 810 (3)(6) Ireland 79 030 (3) Q Italia Luxembourg Nederland 34 580 (3) (8) Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 217 350 (3) f) EC 370 500 TAC 391 540 (') Except Community waters . (2) Community waters . (3) May not be fished in the waters under the sovereignty or juris ­ diction of Spain. (4) Of which 4 160 tonnes may be fished from 1 October to 31 December 1 995 in EC waters of ICES division IV a. (*) May be fished only in the waters under the sovereignty or jurisdiction of Spain. (6) Of which 2 770 tonnes may be fished from 1 October to 31 December 1995 in EC waters of ICES division IV a. f) Of which 13 860 tonnes may be fished from 1 October to 31 December 1995 in EC waters of ICES division IV a. (8) Of which 6 060 tonnes may be fished from 1 October to 31 December 1995 in EC waters of ICES division IV a. f) Of which 38 150 tonnes may be fished from 1 October to 31 December 1995 in EC waters of ICES division IV a. Species : Sprat (Sprattus sprattus) Zone III a BelgiÃ «/Belgique Danmark 28 8 1 0 (') (2) Deutschland 60 (') (3) Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 10 900 (')(2) United Kingdom EC 39 770 (') TAC 43 000 (') Q (') Includes all by-catches of all other species which are caught when fishing for sprat and which are landed unsorted notwith ­ standing Article 5 (2) of this Regulation and Article 5 ( 1 ) and (2) of Council Regulation (EEC) No 3094/86 7 October 1986 (OJ No L 288 , 11 . 10 . 1986, p. 1 ). (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. (3) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. Q Precautionary TAC. Species : Sprat (Sprattus sprattus) Zones II a (') and IV (') BelgiÃ «/Belgique 1 500 Danmark 1 500 Deutschland 1 500 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 1 500 Ireland Italia Luxembourg Nederland 1 500 Ã sterreich Portugal Suomi/Finland Sverige 1 330 (3) United Kingdom 1 500 139 370 (2) EC 150 000 TAC 175 000 0 (') Community waters. (2) Available to all Member States except Spain, Portugal, Sweden and Finland. (3) Including sandeel . (*) Precautionary TAC. 1 . 4. 95 I EN 1 Official Journal of the European Communities No L 74/9 ANNEX II Species : 'Penaeus' shrimps (Penaeus spp.) Zone French Guiana BelgiÃ «/Belgique (') Fishing for shrimps Penaeus subtilis and Penaeus brasiliensis Danmark is prohibited in waters less than 30 m deep. Deutschland (*) Precautionary TAC. Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 4 000 Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 4 000 TAC 4 108 Q (')